Citation Nr: 1031124	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  

3.  Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for chronic skin disease, 
claimed as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for acute and subacute 
peripheral neuropathy, claimed as secondary to Agent Orange 
exposure.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel  


INTRODUCTION

The Veteran had active service from May 1969 to April 1971.  He 
also served aboard the U.S.S. Kitty Hawk, during one of its 
assignments to the waters off Vietnam between December 1970 and 
April 1971.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  

A hearing was held before the undersigned Veterans Law Judge in 
December 2007.

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision that 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure to 
herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  VA 
appealed the Court's decision in Haas to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) and imposed 
a stay at the Board on the adjudication of claims affected by 
Haas, such as the instant case.  The stay was lifted in January 
2009.  

While the Board has determined that the claim for service 
connection for PTSD should be reopened, it has concluded that 
additional development is warranted with respect to the claim, in 
addition to the claims for service connection for diabetes, 
peripheral neuropathy, and a skin disorder, all claimed as a 
result of Agent Orange exposure.  These issues and the claim for 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection for 
PTSD was denied in a January 2005 rating decision that was not 
appealed.

2.  The evidence submitted since the January 2005 rating decision 
pertinent to the claim for service connection for PTSD was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2005 rating decision, which denied an application 
to reopen a claim for service connection for PTSD, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2009).  

2.  New and material evidence has been submitted since the 
January 2005 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the instant application to reopen the 
claim for service connection for PTSD was denied by a January 
2005 rating decision, at which time the RO found that there was 
still insufficient evidence of a verified stressor that had been 
related to a diagnosis of PTSD.  The Veteran was notified of his 
right to appeal that decision in February 2005.  The Veteran did 
not file a timely notice of disagreement with that rating 
decision and accordingly, the January 2005 rating decision became 
final when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection for 
PTSD may only be reopened if new and material evidence is 
submitted.  

Based on the grounds stated for the denial of the claim in the 
last final denial in January 2005, new and material evidence 
would consist of evidence verifying one of the Veteran's alleged 
stressors, including the stressor of witnessing and/or assisting 
with a fire while aboard the U.S.S. Kitty Hawk in 1970.

In this regard, additional evidence received since the January 
2005 rating decision includes a log from the U.S.S. Kitty Hawk 
during the month of December 1970, and while the RO did not find 
any relevant entries concerning the subject of fire, the Board's 
review of these records reveals that on December 24, 1970, a 
class "B" fire was reported in the area of the no. 1 catapult 
console, requiring the assistance of the special firefighting 
team.  The fire was reportedly in the "lagging material," and 
no apparent damage was reported.  The logs reveal another entry 
for the same date with respect to an electrical fire (it is 
unclear whether this is the same fire identified above).  This 
entry further indicates that a man sustained injuries as a result 
of the fire when he jumped down a ladder and cut his wrist and 
head.  

Since the January 2005 rating decision denied the claim on the 
basis of a lack of verification of the Veteran's stressors, 
including the stressor of being involved in a serious fire while 
aboard the U.S.S. Kitty Hawk, despite the fact that the above-
noted entries do not document the level of severity of the fire 
as related by the Veteran, since the Veteran is presumed credible 
in the consideration of new and material claims, the Board finds 
that these newly received documents relate to an unestablished 
fact necessary to substantiate the claim, are neither cumulative 
nor redundant, and raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes that 
the claim for service connection for PTSD is reopened.  

Parenthetically, the Board would like to point out that it 
further considered whether the Veteran's claim should be reopened 
based on recent amendments to 38 C.F.R. § 3.304(f)(3), which 
apply to stressors that are related to the Veteran's "fear of 
hostile military or terrorist activity."  However, since the 
purported stressor does not involve such activity, preliminarily, 
the Board does not find that these amendments are applicable to 
this claim.  


ORDER

New and material evidence having been submitted, the claim for 
service connection for PTSD is reopened.  


REMAND

Having determined that the newly obtained evidence requires the 
reopening of the claim for service connection for PTSD, the Board 
finds that the Veteran's alleged stressor of witnessing and/or 
assisting with a fire while on Board the U.S.S. Kitty Hawk has 
been sufficiently verified so as to warrant the scheduling of an 
appropriate VA examination to determine whether this stressor 
supports a diagnosis of PTSD.  In this regard, the Board further 
notes that while it has preliminarily concluded that the recent 
amendments to be codified at 38 C.F.R. § 3.304(f)(3) are not 
applicable to the subject claim, recent Veterans Benefits 
Administration (VBA) Training Letter No. 10-05 (July 16, 2010) 
provides that "if review of an application for benefits 
discloses a compensation claim for PTSD and the Veteran's DD Form 
214 verifies service in a location that would involve 'hostile 
military or terrorist activity' as evidenced by such awards as an 
Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam 
Service Medal, this evidence would be sufficient to schedule the 
veteran for a VA psychiatric examination."  Consequently, since 
the Veteran's DD Form 214 reflects that he is the recipient of 
the Vietnam Service Medal, the Board finds that this is an 
additional reason to afford him an appropriate examination.

Turning next to the Veteran's claims for service connection for 
diabetes, peripheral neuropathy, and a skin disorder, all claimed 
as secondary to Agent Orange exposure, the Board would like to 
refer to another recent VBA Training letter No. 10-04 (June 14, 
2010), which notes that current development and due process 
requirements for Navy and Coast Guard claims include sending a 
request for research to both the C&P Service Agent Orange Mailbox 
and the U.S. Army & Joint Services Records Research Center 
(JSRRC) for verification exposure.  However, in order to expedite 
the resolution of these claims, JSRRC provided a memorandum 
identified as "AAHS-RDC 01 May 09" that may substitute as a 
response from the C&P Service Agent Orange Mailbox and JSRRC, and 
explains that there is no available evidence to support a claim 
of herbicide exposure aboard a Navy or Coast Guard ship during 
Vietnam.  This is to serve as a final JSRRC response in claims 
where the Veteran alleges exposure based on exposure aboard a 
ship that "transported, stored, used, or tested herbicide 
agents."  Therefore, since the Veteran is claiming that he was 
exposed to Agent Orange aboard the U.S.S. Kitty Hawk during the 
process of cleaning chemical spills, the Board finds that these 
claims should be remanded so that the RO/AMC can request that 
JSRRC provide the Veteran with this memorandum or, if a copy is 
already in the possession of the RO/AMC, provide a copy directly 
to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3828 for the purpose of directing 
it to provide the Veteran with a copy of 
"AAHS-RDC 01 May 09."  If a copy of this 
memorandum is already in the possession of 
the RO/AMC, the RO/AMC may provide a copy 
directly to the Veteran in lieu of 
contacting JSRRC.  

2.  With respect to the Veteran's stressor 
of witnessing and/or assisting with a fire 
while on board the U.S.S. Kitty Hawk in 
the waters off Vietnam in 1970, the RO/AMC 
should schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain whether he has PTSD as the 
result of such verified stressor.  In 
considering whether the Veteran meets the 
criteria for a diagnosis of PTSD, only the 
verified stressor may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the opinion 
that is provided.

The diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, are to be accomplished.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor reported by the Veteran 
and established as having occurred during 
the Veteran's active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

4.  Following the completion of these 
actions, the RO/AMC should review the 
evidence and determine whether the claims 
for service connection for PTSD and 
diabetes, peripheral neuropathy, and a 
skin disorder, all claimed as secondary to 
Agent Orange exposure, may be granted.  If 
the benefits sought on appeal are not 
granted, issue a supplemental statement of 
the case, and give the Veteran an 
appropriate amount of time to respond.

The Board will continue to defer adjudication of the claim for a 
total disability rating based on unemployability, pending 
completion of the development and adjudication of the other 
claims on appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


